Title: To George Washington from Colonel Francis Johnston, 28 July 1780
From: Johnston, Francis
To: Washington, George


					
						May it please Your Excellency,
						Philada July 28th 1780.
					
					Captain Henderson who carries this to Your Excellency, has the charge of forty Six Recruits or Volunteers—I shou’d have been happy had it been in my power to have forwarded a much larger number, but I had it not in my power, & I fear this business is nearly over—The Officers whom I sent into the respective Counties have return’d with very little success; a want of Cash, a want of proper Exertion in the County Lieutenants and the business of Harvest have all conspired in retarding the completion of the Volunteers; however I am happy in informing Your Excellency, that the Recruiting Service for the War goes on tolerably well, & I have not the least doubt but with good Officers & Music our Line might very soon be compleated as to numbers.
					Captain Henderson will shew Your Excelly the Route by which he marches—If it is agreeable to Your Excelly I shou’d be glad to be recall’d, there being very little probability of farther success in the business on which I came here. I have the honor to be Your Excellys Most Obt Servt
					
						F: Johnston
					
				